Case: 1:20-cv-00157-MWM-KLL Doc #: 23 Filed: 07/14/20 Page: 1 of 3 PAGEID #: 136




                                 UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

MICHAEL L. JOHNSON,                                             Case No. 1:20-cv-157
     Plaintiff,
                                                                McFarland, J.
         vs                                                     Litkovitz, M.J.

BRYAN LAWLESS,                                                  REPORT AND
     Defendant.                                                 RECOMMENDATION

         Plaintiff, an inmate at the Toledo Correctional Institution, has filed a pro se civil rights

complaint against defendant corrections officer Bryan Lawless, in his official and individual

capacities, for alleged violations of plaintiff’s First and Eighth Amendment rights while plaintiff was

housed at the Southern Ohio Correctional Facility. (See Doc. 8).

         On April 29, 2020, the undersigned issued a Report and Recommendation that the complaint

be dismissed with prejudice with the exception of plaintiff’s Eighth Amendment excessive-force

claims and First Amendment retaliation claims against defendant Lawless. (Doc. 9). 1 The April

29, 2020 Report and Recommendation further recommended that plaintiff’s claims against defendant

Lawless in an official capacity be dismissed to the extent that plaintiff seeks monetary damages.

(Doc. 9, at PageID 87). On July 1, 2020, the District Court adopted the April 29, 2020 Report and

Recommendation in its entirety. (Doc. 20). As such, in accordance with the undersigned’s April

29, 2020 Report and Recommendation, adopted by the District Court on July 1, 2020, plaintiff’s

Eighth Amendment excessive-force claims and First Amendment retaliation claims against

defendant Lawless remain pending at this juncture to the extent these claims seek damages



         1
           On April 13, 2020, plaintiff filed document 6, which is titled “Declaration of Michael Johnson Plaintiff.”
(See Doc. 6). The declaration is not in the form required by 28 U.S.C. § 1746, i.e., “I declare (or certify, verify, or
state) under penalty of perjury that the foregoing is true and correct. Executed on (date). (Signature).” 28 U.S.C.
§ 1746(2). Given plaintiff’s pro se status, however, the Court liberally construed the document as a supplement to
plaintiff’s complaint and considered the allegations contained therein in the Court’s initial review of the complaint
under 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b). (See Doc. 9).
Case: 1:20-cv-00157-MWM-KLL Doc #: 23 Filed: 07/14/20 Page: 2 of 3 PAGEID #: 137




against defendant Lawless in an individual capacity and declaratory relief. 2

        Currently before the Court is plaintiff’s second motion for leave to amend his complaint

(Doc. 22). As the Court has previously noted, “[t]o meet the particularity requirements of Rule

7(b), ‘a complete copy of the proposed amended complaint must accompany the motion [for

leave to amend] so that both the Court and opposing parties can understand the exact changes

sought.’” Williams v. Zumbiel Box & Packaging Co., No. 04-CV-675, 2005 WL 8161971, at *1

(S.D. Ohio Feb. 3, 2005) (quoting Smith v. Planas, 151 F.R.D. 547, 550 (S.D.N.Y. 1993)). 3

(Doc. 15, at PageID 109-10). Plaintiff’s second motion for leave to amend his complaint, like

his first motion to amend, does not comply with Rule 7(b). It does not contain a copy of the

proposed amended complaint or inform the Court, other than in conclusory terms, regarding how

plaintiff seeks to amend his complaint. Plaintiff’s second motion for leave to amend his

complaint (Doc. 22) should therefore be DENIED.

        IT IS THEREFORE RECOMMENDED THAT plaintiff’s second motion for leave to

amend his complaint (Doc. 22) be DENIED.



Date: 7/13/2020
                                                              Karen L. Litkovitz
                                                              United States Magistrate Judge




        2
         Defendant Lawless filed an answer to the complaint on June 18, 2020 (Doc. 17).
        3
         On June 8, 2020, the undersigned issued a Report and Recommendation (Doc. 15) that plaintiff’s first motion
to amend his complaint (Doc. 13) be denied for failure to comply with Fed. R. Civ. P. 7(b). The District Court
adopted the undersigned’s June 8, 2020 Report and Recommendation on July 1, 2020 (Doc. 20).
                                                         2
Case: 1:20-cv-00157-MWM-KLL Doc #: 23 Filed: 07/14/20 Page: 3 of 3 PAGEID #: 138



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MICHAEL L. JOHNSON,                                  Case No. 1:20-cv-157
     Plaintiff,
                                                     McFarland, J.
       vs                                            Litkovitz, M.J.

BRYAN LAWLESS,
     Defendant.
                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
